STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 were amended in an after-final amendment filed on August 22, 2022.
Claims 1-20 are currently pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In addition to the prior art cited in the previous Office action, further search of the prior art found several prior art references, such as Hochwarth et al. (U.S. Patent Publication No. 2014/0012830), Rabe et al. (U.S. Patent No. 9,558,445), and Bertosa et al. (U.S. Patent Publication No. 2012/00324075 and U.S. Patent No. 9,262,254), which describe validation of received input data and correcting formatting errors.  Boston et al. (U.S. Patent No. 8,836,964) teaches prioritizing errors to be reconciled during a job run and was used to reject the claim in the previous Office action(s).   
The prior art cited above pertaining to correction of format errors would be applicable to the limitations added in the amended claims.  However, upon consideration of Applicant’s arguments, the amended claims, and reconsideration of the applicability of previously found prior art, the Examiner has determined that while Boston teaches prioritizing errors encountered for a particular job run, it would not be obvious to one of ordinary skill in the art based on the Boston reference to prioritize error handling “relative to handling another error for another data processing job with another measure of priority” as described in the claims.  Further search of the prior art found no prior art which explicitly teaches or would reasonably suggest prioritizing error handling in combination with correction of the input data format as described in the amended independent claims when the claims are considered as a whole.  Therefore, claims 1, 8, and 15 contain allowable matter.
Accordingly, the rejections under 35 U.S.C. § 103 are withdrawn and claims 1-20 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113